Citation Nr: 0705297	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran served on active duty during World War II, in the 
Philippine Guerilla and Combination Service from March 9 to 
December 26, 1943, and from December 1944 to April 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in August 1988.

2.  The Certificate of Death shows that the immediate cause 
of the veteran's death was cerebrovascular accidence 
(vehicular accident).

3.  At the time of death, the veteran had no service 
connected disabilities.

4.  Competent evidence has not been presented showing that 
the veteran had an injury or disease in service, or within 
one year of separation from service, that caused or 
contributed to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.  
However, in cause of death claims, the degree of disability 
is not at issue; as such, notice of this element is not for 
application.
The Board finds that the VCAA letter sent to the appellant in 
April 2004 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
effective date element was not provided.  This defect is 
harmless error because the appellant is not prejudiced by the 
absence of the required notice.  This defect has not deprived 
the appellant of information needed to substantiate her claim 
and, in the end, the weight of the evidence is against her 
claim.  As the benefit sought could not be awarded even had 
there been no timing defect, the appellant is not prejudiced 
by a decision in this case.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and available medical records have been associated 
with the claims folder.  Additionally, the appellant was 
afforded the opportunity to appear for a hearing, which was 
declined.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Cause of Death

Compensation may be awarded for the cause of the veteran's 
death where the evidence establishes that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection for cardiovascular-renal 
disease may be granted if manifest to a compensable level 
within one year of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Having carefully reviewed the evidence, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  Competent 
evidence has not been presented showing that the veteran had 
an injury or disease in service, or within one year of 
separation from service, that caused or contributed to his 
death.
Service medical records are essentially unremarkable.  The 
separation examination disclosed that the cardiovascular 
system and the nervous system were normal.  Blood pressure 
was 110/60.  Provincial Health Office certified in October 
2004 that the veteran was confined to that facility from 
September to October 1986 for acute, renal failure, nephrotic 
syndrome, glomerulonephritis, and ischemic heart disease; it 
was further noted that all medical records were irretrievable 
due to flood.  These conditions along with atrial 
fibrillation were also noted in a September 1986 letter from 
the Municipal Mayor.  X-ray reports dated September and 
October 1986 showed slight cardiomegaly with pulmonary 
congestion.  The veteran died in August 1988 and the death 
certificate shows that he died from a cerebrovascular 
accident (vehicular accident).  The interval between onset 
and death was reported as 1 year.  An October 2004 letter 
from Memorial Hospital reflects that the veteran's medical 
records were destroyed by termites.

Again, competent evidence has not been presented showing that 
the veteran had an injury or disease in service, or within 
one year of separation from service, that caused or 
contributed to his death.  In fact, the separation 
examination disclosed that the cardiovascular system, 
neurological system and blood pressure were normal.  This 
tends to establish that the fatal disease process was not 
present in service.  None of the medical conditions noted in 
1986 are shown in service.  Furthermore, the appellant is not 
competent to provide a medical opinion as to the cause of 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, the claim must be denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, there is no assertion of a relationship between death 
and combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.


ORDER

Service connection for the cause of the veteran's death is 
denied.








____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


